     Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 1 of 17 PageID# 104



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    (RICHMOND DIVISION)

BMO HARRIS BANK N.A.,                                  )
                                                       )
                  Plaintiff,                           )            Case No. 3:20-cv-00574-MHL
                                                       )
v.                                                     )
                                                       )
S & F LOGISTICS, LLC, and FERNANDO                     )
NAVIA, an individual.                                  )
                                                       )
                                                       )
                  Defendants.                          )

                                     VERIFIED COMPLAINT

         Plaintiff, BMO Harris Bank N.A., by and through its attorneys, complains of Defendants,

S & F Logistics, LLC and Fernando Navia, as follows:

                                            THE PARTIES

         1.       Plaintiff, BMO Harris Bank N.A. (“Plaintiff”), is a national banking association

with its main office located in Chicago, Illinois, as set forth in its articles of association. For

jurisdictional purposes, Plaintiff is a citizen of the State of Illinois.

         2.       Defendant, S & F Logistics, LLC (“S & F”), is a limited liability company

organized under the laws of the Commonwealth of Virginia, with its principal place of business

located at 16360 Industrial Drive, Milford, Virginia 22514. Upon information and belief, the sole

member of S & F is Fernando Navia, who is a resident of the State of Virginia. For jurisdictional

purposes, S & F is a citizen of the Commonwealth of Virginia. Navia is also the registered agent

of S & F. The registered agent’s address is 16360 Industrial Drive, Milford, Virginia 22514.

         3.         Defendant, Fernando Navia (“Navia” and together with S & F, “Borrowers”), is

an individual residing at 94 Tacketts Mill Road, Stafford, Virginia 22556.




         HB: 4828-9145-1072.6
  Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 2 of 17 PageID# 105



                                   JURISDICTION AND VENUE

       1.       Jurisdiction is proper in this Court under 28 U.S.C. § 1332(a).

       2.       First, there is complete diversity of citizenship between the parties.

       3.       Next, as explained below, the amount in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs.

       4.       Lastly, the Court may exercise personal jurisdiction over the Defendants. S & F is

a company organized under Virginia law with its principal place of business in the Commonwealth.

Navia is a resident of the Commonwealth of Virginia.

       5.       Venue is also proper in this Court under 28 U.S.C. § 1391(b). A substantial portion

of the events or omissions giving rise to the claims set forth in this lawsuit occurred within

territorial boundaries of the Eastern District of Virginia. Moreover, some or all of the collateral

sought to be recovered pursuant to this Verified Complaint is based from a location in the Eastern

District of Virginia.

                                   FACTUAL BACKGROUND
                                       The Agreements

       6.       On or about June 16, 2015, non-party General Electric Capital Corporation

(“GECC”) and Navia entered into a Loan and Security Agreement (together with all amendments,

modifications, and collateral documents relating thereto, the “First Agreement”), pursuant to

which GECC financed Navia’s purchase of the equipment described therein, and Navia agreed to

repay GECC the amount set forth therein, with interest, pursuant to the terms thereof. A true and

correct copy of the First Agreement is attached hereto as “Exhibit A.”

       7.       On or about October 23, 2015, non-party Transportation Truck and Trailer

Solutions, LLC (“TTTS”) and Navia entered into a Loan and Security Agreement (together with

all amendments, modifications, and collateral documents relating thereto, the “Second


                                                      2
       HB: 4828-9145-1072.6
  Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 3 of 17 PageID# 106



Agreement”), pursuant to which TTTS financed Navia’s purchase of the equipment described

therein, and Navia agreed to repay TTTS the amount set forth therein, with interest, pursuant to

the terms thereof. A true and correct copy of the Second Agreement is attached hereto as “Exhibit

B.”

       8.        On or about October 23, 2015, TTTS and Navia entered into a Loan and Security

Agreement (together with all amendments, modifications, and collateral documents relating

thereto, the “Third Agreement”), pursuant to which TTTS financed Navia’s purchase of the

equipment described therein, and Navia agreed to repay TTTS the amount set forth therein, with

interest, pursuant to the terms thereof. A true and correct copy of the Third Agreement is attached

hereto as “Exhibit C.”

       9.       On or about January 21, 2016, Plaintiff and S & F entered into a Loan and Security

Agreement (together with all amendments, modifications, and collateral documents relating

thereto, the “Fourth Agreement”), pursuant to which Plaintiff financed S & F’s purchase of the

equipment described therein, and S & F agreed to repay Plaintiff the amount set forth therein, with

interest, pursuant to the terms thereof. A true and correct copy of the Fourth Agreement is attached

hereto as “Exhibit D.”

       10.      On or about January 21, 2016, Plaintiff and S & F entered into a Loan and Security

Agreement (together with all amendments, modifications, and collateral documents relating

thereto, the “Fifth Agreement”), pursuant to which Plaintiff financed S & F’s purchase of the

equipment described therein, and S & F agreed to repay Plaintiff the amount set forth therein, with

interest, pursuant to the terms thereof. A true and correct copy of the Fifth Agreement is attached

hereto as “Exhibit E.”




                                                     3
       HB: 4828-9145-1072.6
  Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 4 of 17 PageID# 107



       11.      On or about July 12, 2016, Plaintiff and S & F entered into a Loan and Security

Agreement (together with all amendments, modifications, and collateral documents relating

thereto, the “Sixth Agreement”), pursuant to which Plaintiff financed S & F’s purchase of the

equipment described therein, and S & F agreed to repay Plaintiff the amount set forth therein, with

interest, pursuant to the terms thereof. A true and correct copy of the Sixth Agreement is attached

hereto as “Exhibit F.”

       12.      On or about November 29, 2018, Plaintiff and S & F entered into a Loan and

Security Agreement (together with all amendments, modifications, and collateral documents

relating thereto, the “Seventh Agreement”), pursuant to which Plaintiff financed S & F’s purchase

of the equipment described therein, and S & F agreed to repay Plaintiff the amount set forth

therein, with interest, pursuant to the terms thereof. A true and correct copy of the Seventh

Agreement is attached hereto as “Exhibit G.”

       13.      On or about November 29, 2018, Plaintiff and S & F entered into a Loan and

Security Agreement (together with all amendments, modifications, and collateral documents

relating thereto, the “Eighth Agreement”), pursuant to which Plaintiff financed S & F’s purchase

of the equipment described therein, and S & F agreed to repay Plaintiff the amount set forth therein,

with interest, pursuant to the terms thereof. A true and correct copy of the Eighth Agreement is

attached hereto as “Exhibit H.”

       14.      From time to time herein, the First Agreement, Second Agreement, and Third

Agreement are described collectively as the “Navia Agreements.”

       15.      From time to time herein, the Fourth Agreement, Fifth Agreement, Sixth

Agreement, Seventh Agreement, and Eighth Agreement are described collectively as the “S & F

Agreements.”



                                                     4
       HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 5 of 17 PageID# 108



       16.      From time to time herein, the First Agreement, Second Agreement, Third

Agreement, Fourth Agreement, Fifth Agreement, Sixth Agreement, Seventh Agreement, and

Eighth Agreement are described collectively as the “Agreements.”

       17.      Pursuant to the Agreements, Borrowers granted Plaintiff a first-priority security

interest in the equipment described in the respective Agreements, including all attachments,

accessions, accessories, replacement parts, repairs and additions or substitutions thereto

(collectively, the “Collateral”). In summary, the Collateral is described as follows:


    Year           Make             Model                 Desc.                   VIN

    2014         Peterbilt        389 Series              Tractor       1XPXD49X3ED238787
    2013          Volvo           VNL Series              Tractor        4V4NC9EJ9DN132691
    2013          Volvo           VNL Series              Tractor        4V4NC9EJ2DN132693
    2013          Volvo           VNL Series              Tractor       4V4NC9EHXDN135676
    2015         Fontaine         48' Flatbed             Trailer         13N148203F1568942
    2015         Fontaine         48' Flatbed             Trailer         13N148201F1568941
    2015          MAC             48' Flatbed             Trailer       5MAPA4824FA030574
    2014         Peterbilt        389 Series              Tractor       1XPXD49X4ED224560
    2014         Doonan          53' Flatbed              Trailer        1D9BG5322E1609555
    2016           East          53' Flatbed              Trailer        1E1H5Z280GR054855
    2015        Kenworth         W900 Series              Tractor       1XKWD49X0FJ424470
    2015         Peterbilt       579 Series               Tractor       1XPBDP9X3FD267087
    2015         Peterbilt       579 Series               Tractor       1XPBDP9X5FD267088
    2015         Peterbilt       579 Series               Tractor       1XPBDP9X7FD267089
    2015         Peterbilt       579 Series               Tractor       1XPBDP9X3FD267090
    2015         Peterbilt       579 Series               Tractor       1XPBDP9X5FD267091
    2018        Great Dane       48' Flatbed              Trailer       1GRDM9626JH101572

       18.      Prior to filing this lawsuit, Plaintiff recovered possession of the unit of Collateral

identified in the First Agreement as the 2014 Peterbilt Freightliner 389 Series tractor (VIN:

1XPXD49X3ED238787); the unit of Collateral identified in the Second Agreement as the 2013

Volvo VNL Series Tractor (VIN: 4V4NC9EHXDN135676); the unit of Collateral identified in the


                                                      5
       HB: 4828-9145-1072.6
  Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 6 of 17 PageID# 109



Fourth     Agreement            as   the    2014   Peterbilt    Freightliner     389     Series    tractor   (VIN:

1XPXD49X4ED224560); the unit of Collateral identified in the Sixth Agreement as the 2015

Kenworth W900-Series tractor (VIN: 1XKWD49X0FJ424470); and the units of Collateral

identified in the Seventh Agreement as the 2015 Peterbilt 579 Series tractor (VIN:

1XPBDP9X3FD267087), 2015 Peterbilt 579 Series tractor (VIN: 1XPBDP9X5FD267088), 2015

Peterbilt 579 Series tractor (VIN: 1XPBDP9X7FD267089), 2015 Peterbilt 579 Series tractor

(VIN:      1XPBDP9X3FD267090),                  and      2015       Peterbilt   579     Series    tractor    (VIN:

1XPBDP9X5FD267091).

         19.      Despite express demand, however, Borrowers are in possession of and have failed

or refused to surrender the following units of Collateral:


    Year             Make                    Model                  Desc.                        VIN

    2013            Volvo                  VNL Series               Tractor           4V4NC9EJ9DN132691
    2013            Volvo                  VNL Series               Tractor           4V4NC9EJ2DN132693
    2015           Fontaine                48' Flatbed              Trailer            13N148203F1568942
    2015           Fontaine                48' Flatbed              Trailer            13N148201F1568941
    2015            MAC                    48' Flatbed              Trailer           5MAPA4824FA030574
    2014           Doonan                  53' Flatbed              Trailer           1D9BG5322E1609555
    2016             East                  53' Flatbed              Trailer           1E1H5Z280GR054855
    2018          Great Dane               48' Flatbed              Trailer           1GRDM9626JH101572

(the “Retained Collateral”).

         20.      Plaintiff properly perfected its security interest in the Retained Collateral by

recording its liens on the Certificates of Title. True and Correct copies of the Certificates of Title

for each unit of the Retained Collateral is attached hereto as “Exhibit I”.

         21.      Effective October 1, 2015, GECC, either directly or indirectly, transferred and

assigned to TTTS all of its rights, titles and interests in and to its accounts with Navia, including

without limitation, the First Agreement and GECC’s security interest in the Collateral. Thus,

                                                                6
         HB: 4828-9145-1072.6
  Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 7 of 17 PageID# 110



TTTS is GECC’s successor-in-interest with respect to all rights, claims, and interests related to

Navia with respect to this action. A true and correct copy of the Assignment evidencing the

assignment from GECC to TTTS is attached hereto as “Exhibit J.”

        22.      Effective December 1, 2015, TTTS, either directly or indirectly, transferred and

assigned to Plaintiff all of its rights, titles and interests in and to its accounts with Navia, including

without limitation, the Navia Agreements and TTTS’s security interest in the Collateral. Thus,

Plaintiff is TTTS’s successor-in-interest with respect to all rights, claims, and interests related to

Navia with respect to this action. A true and correct copy of the Assignment evidencing the

assignment from TTTS to Plaintiff is attached hereto as “Exhibit K.”

        23.      To induce Plaintiff into entering the S & F Agreements, Navia unconditionally

guaranteed the present and future performance of S & F under the S & F Agreements (the

“Guaranties”). True and correct copies of the Continuing Guaranties executed by Navia dated

January 21, 2016, July 12, 2016, November 29, 2018, and November 29, 2018, evidencing the

Guaranties are attached hereto as “Exhibit L.”

        24.      Under the terms and conditions of the Agreements and the Guaranties, the failure

to make a payment when due is considered an event of default.

                                   Default Under the Agreements

        25.      Borrowers are in default under the Agreements.

        26.      Borrowers failed to make payments under the Agreements when those payments

became due.

        27.      More specifically, Navia failed to make the payment due under the First Agreement

on January 20, 2020, the payment due under the Second Agreement on January 20, 2020, and the

payment due under the Third Agreement on February 20, 2020. S & F failed to make the payment



                                                        7
        HB: 4828-9145-1072.6
  Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 8 of 17 PageID# 111



due under the Fourth Agreement on February 5, 2020, the payment due under the Fifth Agreement

on January 20, 2020, the payment due under the Sixth Agreement on January 20, 2020, the

payment due under the Seventh Agreement on February 1, 2020, and the payment due under the

Eighth Agreement on February 1, 2020.

       28.       No subsequent payments were made and Borrowers’ defaults under the

Agreements are continuing.

       29.      Navia is also in default as guarantor under the Guaranties.

       30.      Navia failed to make payments under the S & F Agreements when those payments

became due as required by the Guaranties. Navia’s defaults under the Guaranties are continuing.

       31.      Because of Borrowers’ defaults, Plaintiff elected to accelerate the amounts due and

owing under the Agreements effective May 8, 2020.

       32.      Plaintiff notified Borrowers of their defaults and obligation to pay the accelerated

and full amount due under the Agreements on May 20, 2020. True and correct copies of Plaintiff’s

Notice of Default and Acceleration to Borrowers and Notice of Default Respecting Guaranty to

Navia dated May 20, 2020, are attached hereto as “Exhibit M.”

       33.      Under the Agreements, upon acceleration, Borrowers are obligated to pay interest

on all unpaid amounts at the rate of one and one-half percent (1 1/2%) per month or the maximum

rate not prohibited by applicable law. Interest is calculated based on a 360-day year consisting of

twelve 30-day months.

       34.      In addition, under the Agreements, Borrowers are obligated to pay late charges and

other fees due under the Agreements.

       35.      In addition, under the Agreements, upon default, Borrowers are obligated to pay all

expenses of retaking, holding, preparing for sale, and selling the Collateral.



                                                     8
       HB: 4828-9145-1072.6
  Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 9 of 17 PageID# 112



       36.      In addition, under the Agreements, Borrowers are obligated to pay the attorneys’

fees and costs incurred by Plaintiff in the enforcement of its rights thereunder, including this

lawsuit.

       37.      Under the Guaranties, Navia is obligated to pay all amounts due and owing by S

& F to Plaintiff under the S & F Agreements, without limitation.

       38.      Calculated as of May 8, 2020, the amount due and owing under the Navia

Agreements, not including attorneys’ fees and expenses or cost of collection, is an amount not less

than $153,891.46.

       39.      Calculated as of May 8, 2020, the amount due and owing under the S & F

Agreements, not including attorneys’ fees and expenses or cost of collection, is an amount not less

than $348,943.59.

       40.      Thus, the total amount owed under the Agreements, including accrued interest and

fees, but not including attorney’s fees and expenses or cost of collection, is an amount not less

than $502,835.05.

       41.      Pursuant to the Agreements, upon the Borrowers’ default thereunder, Borrowers

are obligated to immediately turn over to Plaintiff possession of the Collateral.

       42.      Prior to the filing of this Complaint, Plaintiff recovered possession of the units of

Collateral securing the Agreements described as the: 2014 Peterbilt 389 Series Trailer (VIN:

1XPXD49X3ED238787); 2013 Volvo VNL Series Tractor (VIN: 4V4NC9EHXDN135676); 2014

Peterbilt 389 Series Tractor (VIN: 1XPXD49X4ED224560); 2015 Kenworth W900-Series tractor

(VIN: 1XKWD49X0FJ424470); 2015 Peterbilt 579 Series tractor (VIN: 1XPBDP9X3FD267087);

2015 Peterbilt 579 Series tractor (VIN: 1XPBDP9X5FD267088); 2015 Peterbilt 579 Series tractor

(VIN: 1XPBDP9X7FD267089); 2015 Peterbilt 579 Series tractor (VIN: 1XPBDP9X3FD267090);



                                                     9
       HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 10 of 17 PageID# 113



and 2015 Peterbilt 579 Series tractor (VIN: 1XPBDP9X5FD267091). Plaintiff is currently in the

process of determining the best means of mitigating its damages through the sale or other

disposition of those units of Collateral. The net proceeds obtained for those units of Collateral, if

any, will be applied to reduce the total outstanding balance pursuant to the terms of the applicable

Agreements.

        43.      Borrowers remain in possession of the Retained Collateral.

        44.      Despite express demand, Borrowers have failed or refused to return the Retained

Collateral to Plaintiff.

        45.      The Agreements and Guaranties expressly provide that Plaintiff and Borrowers

unconditionally waive their respective rights to a jury trial of any claim or cause of action relating

thereto.

        46.      Plaintiff has performed any and all conditions and obligations required of it under

the Agreements and the Guaranties.

                                             COUNT I
                                         (Injunctive Relief)

        47.      Plaintiff incorporates and realleges all preceding paragraphs in this Count I.

        48.      Borrowers continue to possess and utilize, or are capable of utilizing, the Retained

Collateral for commercial purposes.

        49.      On any given day the Retained Collateral is located, or is capable of being located,

in diverse places throughout Virginia and surrounding states.

        50.      The Retained Collateral is used to transport goods across the country and may not

be in any one location for any prolonged period of time.




                                                      10
        HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 11 of 17 PageID# 114



       51.      The Retained Collateral depreciates and deteriorates as a result of its continued use

by Borrowers, with no commensurate value being conferred to Plaintiff in the form of payments

due and owing from Borrowers.

       52.      Borrowers have or should have in place capabilities to identify, locate, and

surrender the Retained Collateral, which capabilities may now be breaking down.

       53.      Plaintiff will suffer irreparable injury for which no adequate remedy at law exists

unless Borrowers and other persons and firms having knowledge of this injunction are:

(a) enjoined from continuing to use the Retained Collateral; (b) ordered to advise Plaintiff of the

location of the Retained Collateral; and (c) ordered to surrender the Retained Collateral to Plaintiff.

       WHEREFORE, Plaintiff prays that:

             a. Borrowers and other persons and firms having knowledge of the injunction,

                including without limitation the officers and directors of Borrowers having

                knowledge of the injunction, be temporarily, preliminarily, and permanently

                enjoined from using the Retained Collateral as of the date of entry of the injunction

                order;

             b. Borrowers be ordered to disclose to Plaintiff the precise location of the Retained

                Collateral in order for Plaintiff to reclaim it;

             c. Borrowers be ordered to recover the Retained Collateral in the hands of third parties

                for delivery to Plaintiff;

             d. Borrowers be temporarily, preliminarily, and permanently enjoined from restricting

                access of Plaintiff to the Retained Collateral; and

             e. Plaintiff be granted such other and further relief as shall be just and equitable.




                                                       11
       HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 12 of 17 PageID# 115



                                             COUNT II
                                       (Specific Performance)

        54.      Plaintiff incorporates and realleges all preceding paragraphs in this Count II.

        55.      In the event of default by Borrowers under the Agreements, Borrowers are

obligated to return the Retained Collateral at their expense to any location that Plaintiff directs.

        56.      In the event of default by Borrowers under the Agreements, Plaintiff is entitled to

take possession of the Retained Collateral or direct Borrowers to remove it to a place deemed

convenient by Plaintiff.

        57.      In the event of default by Borrowers under the Agreements, Plaintiff is entitled to

repossess and remove the Retained Collateral, wherever located.

        58.      Plaintiff has performed its obligations under the Agreements, and is ready, willing,

and able to perform under the Agreements.

        59.      Despite demand by Plaintiff, Borrowers have failed to cure their defaults under the

Agreements and have failed to return the Retained Collateral.

        WHEREFORE, Plaintiff prays that judgment be entered in Plaintiff’s favor and against

Borrowers, directing Borrowers to specifically perform their obligations under the Agreements,

and to return and allow the removal of the Retained Collateral, and that Plaintiff be granted such

other and further relief as shall be just and equitable.

                                            COUNT III
                               (Breach of Contract against Borrower)

        60.      Plaintiff incorporates and realleges all preceding paragraphs in this Count III.

        61.      The Agreements are valid and fully enforceable contracts between Borrowers and

Plaintiff.




                                                      12
        HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 13 of 17 PageID# 116



        62.      Plaintiff has performed all terms and conditions to be performed by Plaintiff

pursuant to the Agreements.

        63.      Borrowers have not performed all the terms and conditions to be performed by

Borrowers pursuant to the Agreements and are in breach thereof.

        64.      Plaintiff has suffered damages due to Borrowers’ breach.

        65.      Plaintiff is entitled to contractual money damages from Borrowers.

        WHEREFORE, Plaintiff prays that this Court enter a judgment in its favor and against

Borrowers in the amounts due under the Agreements, the exact amount to be proven at or before

trial, together with such other and further relief as shall be just and equitable.

                                           COUNT IV
                               (Breach of Guaranty against Navia)

        66.      Plaintiff incorporates and realleges all preceding paragraphs in this Count IV.

        67.      The Guaranties are valid and fully enforceable contracts between Navia and

Plaintiff.

        68.      Plaintiff has performed all terms and conditions to be performed by Plaintiff

pursuant to the Guaranties.

        69.      Navia has not performed all the terms and conditions to be performed by him

pursuant to the Agreements and the Guaranties and is in breach thereof.

        70.      Plaintiff has suffered damages due to Navia’s breach.

        71.      Plaintiff is entitled to contractual money damages from Navia.

        WHEREFORE, Plaintiff prays that this Court enter a judgment in its favor and against

Navia in the amount due under the Agreements and the Guaranties, the exact amount to be proven

at or before trial, together with such other and further relief as shall be just and equitable.




                                                      13
        HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 14 of 17 PageID# 117



                                               COUNT V
                              (Detinue in the Alternative to other Counts)

       72.      Plaintiff incorporates and realleges all preceding paragraphs in this Count V.

       73.      Plaintiff states that it is entitled under Illinois and Texas law, which is applicable

pursuant to the express agreement of the parties as set forth in the Agreements, to recover the

Retained Collateral and to recover contract damages. To the extent this Court determines that pre-

judgment relief to recover possession of the Collateral is not available under such laws or that

Virginia law must be invoked in whole or in part to grant or facilitate the full relief requested,

Plaintiff brings this Count in the alternative.

       74.      All requests for replevin under Virginia common law are now encompassed by

Virginia Code § 8.01-114, the statue for detinue actions, as made applicable herein pursuant to

Federal Rule of Civil Procedure 64.

       75.      Plaintiff and Borrowers entered into the Agreements, whereby Plaintiff financed

Borrowers’ purchase of the Collateral.

       76.      Plaintiff has a first-priority, perfected security interest in the Retained Collateral.

       77.      The fair market value of the Retained Collateral, based on the best knowledge,

information and belief of Plaintiff, and in the absence of an inspection and assuming that the

Retained Collateral is in immediately salable condition, and for purposes of setting a bond amount

only, is approximately $141,300.

       78.      Borrowers failed to make payments as required by the Agreements and are in

default.

       79.      Pursuant to the terms of the Agreements, because of Borrowers’ defaults, Plaintiff

is entitled to immediate possession of the Retained Collateral.




                                                       14
       HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 15 of 17 PageID# 118



       80.      Thus, pursuant to Va. Code § 8.01-114 et seq., Plaintiff is entitled to an order

granting it immediate possession of the Retained Collateral and to recover the same from

Borrowers.

       81.      The Retained Collateral is wrongfully detained by Borrowers.

       82.      Upon information and belief, the Retained Collateral is based out of the following

location: 16360 Industrial Drive, Milford, Virginia 22514. Given the mobile nature of the Retained

Collateral, however, it is unlikely to be present at this location at any given time.

       83.      The Retained Collateral will materially decline in value between the time of filing

of this Complaint and the time final judgment may be had; Plaintiff has a special interest in the

Retained Collateral; and absent prejudgment relief there exists probable cause of Plaintiff losing

the remedy unless the Court issues the writ.

       84.      The Retained Collateral has not been taken for a tax, assessment or fine; seized

under a writ against the property of the Plaintiff.

       85.      Other than Plaintiff, no other party claims an interest in the Retained Collateral.

       86.      Given Borrowers’ possession of the Collateral, it is within the Borrowers’ power to

conceal, waste, encumber, convert, convey, or remove the Retained Collateral from the jurisdiction

of the Court, which would render Plaintiff’s post-judgment remedy inadequate.

       87.      In the alternative to other Counts, Plaintiff seeks this relief as permissible

intermediate relief under the Agreements, without waiving any and all other causes of action and

rights it may have against Borrowers and/or other persons, all of which are reserved.

       WHEREFORE, Plaintiff prays in the alternative to relief requested in other Counts to the

complaint that this Court enter an Order of Possession in favor of Plaintiff, causing the surrender

or repossession of the Retained Collateral.



                                                      15
       HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 16 of 17 PageID# 119




Dated: July 29, 2020.

                                        Respectfully submitted,

                                        BMO HARRIS BANK N.A.

                                        By: /s/ George E. Stewart

                                        George E. Stewart (VSB No. 91097)
                                        Husch Blackwell LLP
                                        750 17th Street, NW, Suite 900
                                        Washington, D.C. 20006
                                        Telephone: (202) 378-2307
                                        Facsimile: (202) 378-2319
                                        george.stewart@huschblackwell.com

                                        Attorneys for BMO Harris Bank N.A.




                                       16
       HB: 4828-9145-1072.6
 Case 3:20-cv-00574-MHL Document 1 Filed 07/29/20 Page 17 of 17 PageID# 120



                                              VERIFICATION

STATE OF IOWA                   )
                                ) SS
COUNTY OF LINN                  )

        I, Sheila Aschenbrenner, on oath state that:

        1.       I am employed by BMO Harris Bank N.A. (“Plaintiff”), as a Litigation Specialist

and maintain an office at 3925 Fountains Dr. NE, Cedar Rapids, Iowa 52411.

        2.       Plaintiff is the owner of the accounts of S & F Logistics, LLC and Fernando Navia

(“Borrowers”). I am authorized to make this Verification on behalf of Plaintiff.

        3.       I am charged with administering Plaintiff’s accounts with Borrowers and am a

custodian of the business records and credit files relating to the accounts of Borrowers with

Plaintiff. I certify that such documentation is maintained by Plaintiff in the ordinary course of its

business and as a regular practice.

        4.       I have read the foregoing Verified Complaint and based upon personal knowledge

and the business records of Plaintiff verify that the facts stated in it are true.

        I declare under penalty of perjury that the foregoing is true and correct.




                                                                ______________________________
                                                                      Sheila Aschenbrenner




                                                       17
        HB: 4828-9145-1072.6
